DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Invention I to claims 1-6 in the reply filed on 5/24/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okashiro et al. (US4748356, “Okashiro”) in view of Ishikawa et al. (JP2010154659, “Ishikawa”).
Re claim 1, Okashiro discloses a motor comprising: 
a choke coil 16 (figs 1-3, col 3, lns 1-6); 
a terminal 23 (figs 2-3) electrically connected to a lead wire led out from the choke coil 16 (figs 2-3, col 3, lns 12-15); and 
a bracket 20 (figs 1-3) comprising a first wall part (figs 3 & below) and a second wall part (figs 3 & below) and a part (figs 3 & below) located between the first wall part and the second wall part in an axial direction of the choke coil 16 (figs 3 & below), wherein 
the choke coil 16 is located between the part and the second wall part in the axial direction of the choke coil 16 (figs 3 & below), 
the terminal 23 is sandwiched between the first wall part and the part in the axial direction of the choke coil 16 (figs 2-3 & below, col 3, lns 12-15, 23 is press fitted into 24), and 
the lead wire is led out from the part side to the first wall part side (figs 2-3 & below).

    PNG
    media_image1.png
    378
    499
    media_image1.png
    Greyscale

Okashiro discloses claim 1 except is silent with respect to the part being elastic.
Ishikawa discloses the elastic part 26a (figs 6-8, pg 3, lns 30-31 & pg 4, lns 8-10, says 26a on both sides of choke coil 36; 26a elastic since 26a has to bend slightly to insert 36 & return to hold 36, as well as 26a made of resin & has a thin width ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the part of Okashiro as an elastic part, as disclosed by Ishikawa, in order to hold the choke coil, as taught by Ishikawa (pg 4, lns 8-10).
Re claim 2, Okashiro in view of Ishikawa discloses claim 1 as discussed above. Okashiro is silent with respect to the elastic part can bend from the first wall part side to the second wall part side.
Ishikawa discloses the elastic part 26a can bend from the first wall part side to the second wall part side (figs 7-8 & below, since 26a can bend toward the 1st wall part in order to insert 36, then 26a is capable to bend toward the second wall part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the elastic part of Okashiro in view of Ishikawa can bend from the first wall part side to the second wall part side, as disclosed by Ishikawa, in order to insert and hold the choke coil, as taught by Ishikawa (pg 4, lns 8-10).
Re claim 3, Okashiro in view of Ishikawa discloses claim 1 as discussed above. Okashiro in view of Ishikawa further discloses the terminal and the lead wire are sandwiched between the first wall part and the elastic part in the axial direction of the choke coil (figs 3 & above for claim 1 for Okashiro & fig 8 of Ishikawa, since lead wire is between the 1st wall part & part in fig 3 of Okashiro & Ishikawa shows 26a has to be at least as tall as the core of the choke coil 36 then the lead wire in Okashiro will be between the 1st wall part & elastic part).
Re claim 4, Okashiro in view of Ishikawa discloses claim 1 as discussed above. Okashiro further discloses the lead wire is engaged in a recessed part of the terminal 23 (fig 3, as implied by dashed lines where the lead wire connects to 23).
Re claim 5, Okashiro in view of Ishikawa discloses claim 1 as discussed above. Okashiro further discloses the bracket 20 comprises a third wall part (figs 1 & below) and a fourth wall part opposing each other (figs 1 & below), and the choke coil 16 is located between the third wall part and the fourth wall part in a radial direction of the choke coil 16 (figs 1 & below).

    PNG
    media_image2.png
    290
    612
    media_image2.png
    Greyscale

Re claim 6, Okashiro in view of Ishikawa discloses claim 1 as discussed above. Okashiro further discloses a recessed part 22 (figs 1 & 3) is formed at a bottom surface of the bracket 20 (figs 1 & 3, col 3, lns 1-10), and part of the choke coil 16 is fitted in the recessed part 22 (figs 1 & 3, col 3, lns 1-10).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834